Name: 2001/209/EC: Commission Decision of 15 March 2001 amending for the second time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 761)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  health;  agricultural activity;  trade policy
 Date Published: 2001-03-16

 Avis juridique important|32001D02092001/209/EC: Commission Decision of 15 March 2001 amending for the second time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 761) Official Journal L 076 , 16/03/2001 P. 0035 - 0036Commission Decisionof 15 March 2001amending for the second time Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 761)(Text with EEA relevance)(2001/209/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(3), as last amended by Decision 2001/190/EC(4).(2) An outbreak of foot-and-mouth disease has been declared in France.(3) The foot-and-mouth disease situation in certain parts of the Community is liable to endanger the herds in other parts of the Community in view of the potential mechanical spread of virus through movement of equidae from protection and surveillance zones established in accordance with Article 9 of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(5), as last amended by the Act of Accession of Austria, Finland and Sweden.(4) In accordance with Article 8 of Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(6), as last amended by the Act of Accession of Austria, Finland and Sweden, equidae intended for intra-Community trade must be accompanied by a veterinary document.(5) Registered equidae must be accompanied by a veterinary attestation as provided for in Annex B of Directive 90/426/EEC, which does not disclose the place of destination. Equidae for breeding, production and slaughter must be accompanied by a health certificate as provided for in Annex C of that Directive, which allows controlling the movement of such animals from the place of dispatch to the place of destination.(6) Furthermore, in accordance with Article 6 of Directive 90/426/EEC certain Member States have implemented alternative control instruments and granted one another derogations from the requirement of veterinary certification for registered equidae.(7) The disease situation in certain parts of the Community requires reinforcing the control measures for foot-and-mouth disease taken by Member States by adopting, in close cooperation with the Member States, additional Community protective measures, notably those related to controlled movement of equidae from areas under restrictions to other Member States.(8) Therefore, it appears necessary to adapt the measures laid down in Decision 2001/172/EC to the current disease situation by amending this Decision for the second time.(9) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 20 March 2001 and the measures adapted where necessary.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1A fifth paragraph is added to Article 11a of Decision 2001/172/EC as follows:"5. The United Kingdom shall ensure that equidae dispatched from its territory to another Member State are accompanied by an animal health certificate in accordance with the model in Annex C of Directive 90/426/EEC, which shall only be issued for equidae that for the past 15 days prior to certification have not been in a protection and surveillance zone established in accordance with Article 9 of Directive 85/511/EEC."Article 2Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 62, 2.3.2001, p. 22.(4) OJ L 67, 9.3.2001, p. 88.(5) OJ L 315, 26.11.1985, p. 11.(6) OJ L 224, 18.8.1990, p. 42.